Citation Nr: 0701694	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-25 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), including as due to sexual and physical 
assault in-service.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from September 1971 to October 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The veteran had a hearing before the RO hearing officer in 
May 2004.  In May 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  Transcripts of both hearings 
are associated with the claims file. 


FINDING OF FACT

There is no credible evidence of in-service sexual or 
physical assault. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification in 
April 2003 and November 2004 letters which informed her that 
she could provide evidence or location of such and requested 
that she provide any evidence in her possession.  Together, 
the notice letters specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  She was advised that it was 
her responsibility to either send records pertinent to her 
claim, or to provide a properly executed release so that VA 
could request the records for her.  The veteran was also 
asked to advise VA if there was any other information or 
evidence she considered relevant to this claim so that VA 
could help by getting that evidence.  She was also furnished 
a form for providing information regarding a claim for 
service connection for PTSD secondary to personal assault 
that she returned in May 2003.  This form also provided 
information sources and types of evidence that could support 
her claim.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO, as evidenced by a May 2005 
supplemental statement of the case. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present claim, there are VA treatment records, private 
treatment records, and service personnel and medical records 
of file.  There is no VA examination of record.  In a claim 
for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based on a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifested during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  

In the present case, the veteran claims that her PTSD is due 
to in-service assault, however, there is no verification of 
this event.  The veteran's mere assertions, without any other 
support, do not meet the criterion of 38 C.F.R. § 
3.159(c)(4), which would trigger the duty to provide a VA 
medical examination.  Thus, even though there is not a VA 
examination of record, the VA has fulfilled its duty to 
assist.   

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f). 

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was 'engaged in combat with the enemy.'  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

The veteran does not assert, and her service records do not 
show, that she participated in combat.  The Board therefore 
finds that the veteran did not participate in combat.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  In reaching 
this determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against a finding of participation in combat, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000). 

The veteran asserts that she has PTSD as a result of physical 
and sexual assault.  In Patton v. West, 12 Vet. App. 272 
(1999), the Court emphasized that statements contained in 
prior decisions indicating that "something more than medical 
nexus evidence is required to fulfill the requirement for 
'credible supporting evidence'" of a claimed stressor and 
that "[a]n opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id.  (citing VA 
Adjudication Procedure Manual M21-1 (M21-1) (now M21-1MR).  
The Court has also held that these provisions of the VA 
Adjudication Procedure Manual, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997). 
 
The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides: 

If a post-traumatic stress disorder claim is based on in- 
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3). 

An October 1971 service medical record shows that the veteran 
heard voices, had thoughts telling her to be a nun, and a 
personal conflict within herself.  On evaluation she was 
depressed but fairly matter of fact.  The conclusion was no 
gross psychopathology noted.  It was recommended that she 
return to duty with intention to obtain counseling.  A 
December 3, 1971, record shows the veteran complained of 
increased menstrual bleeding over the past two months.  After 
examination the impression was dysfunctional uterine bleeding 
secondary to ovarian dysfunction.  A  February 1972 record 
shows an impression of pregnant.  A record later that day 
reflects that the veteran reported being 2 months' pregnant 
and that she had vaginal bleeding and pain.  The impression 
was possible miscarriage.  In March 1972 impressions were 
rubella and doubt pregnancy, and on further evaluation 
pregnancy test was negative and the examiner felt that there 
was no reasonable likelihood of the veteran being pregnant.

March 1972 service personnel records showed that the veteran 
was administratively separated due to numerous absences due 
to medical/emotional problems from the course of Combat Still 
Photography at LTTC, Lowry AFB.  Service medical records 
dated March 1972 reported that the veteran was seen several 
times in the Mental Health Clinic with problems at home 
(father conflict) and problems with her First Sergeant.  
After she went home on leave, she resolved problems with her 
father but the conflict with her First Sergeant became even 
worse.  The recommendation was that she would be sent to the 
next base with the hope that a change of environment would 
solve the problem.  There were no disqualifying psychiatric 
problems.  

A June 1972 record shows that the veteran was admitted to the 
ward due to depression and despondency over the Marine Corps.  
She was weeping continuously.  Subsequently in June 1972 she 
was seen because she desired to leave the service and enter a 
convent.  The provisional diagnosis was situational anxiety.  
On examination  she was noted to be markedly immature and 
scattered in association.  The impression was immature 
personality.  

A September 1972 record shows that she had nausea and 
dizziness; records noted that she had "aborted" last week 
with no known tissue passage.  An October 1972 record shows 
that the veteran was pregnant for two months, and she was 
discharged from service due to pregnancy.  

After service, January 1992 private treatment records show a 
depressed mood and chronic pain.  The notes show that a 
trauma on the job resulted in PTSD and activation of 
childhood memories related to abuse.  Records indicate that 
there was an explosion at Kelly Air Force Base two years 
prior where the wing of the airplane fell, severely injuring 
her left leg.  The airplane accident also killed one of her 
colleagues, who she knew very well.  Additionally, the report 
cited that the post-traumatic stress uncovered her own issues 
of being sexually and physically abused by an older brother 
and father when she was a child.  She was diagnosed with 
post-traumatic stress disorder and major depression.  A July 
1992 treatment record showed a history of sexual and physical 
abuse by her father and brother.

A May 2002 letter from a VA nurse practitioner states that 
the veteran had a diagnosis of PTSD secondary to military 
sexual trauma.

In a September 2003 letter, the veteran's mother stated that 
the veteran was raped in December 1971 after going out with 
two women Marines to a bar.  She related that immediately 
after this incident the veteran went to the base infirmary 
because she was bleeding profusely.  After this incident, the 
veteran was frightened, humiliated, and stayed in her room. 
She also stated that the veteran was almost drowned by a male 
Marine whom she stood up for a date.

VA treatment records beginning in July 2001 show that in 
April 2002 the veteran complained of depression and related 
that she had been raped and the subject of an attempted 
drowning in service.  She also reported that her brother 
masturbated in front of her when she was 13 years old; this 
continued for some time.  She described a period of 
promiscuity after her rape and becoming pregnant.  The 
assessment was childhood PTSD and military sexual trauma.  
Subsequent VA treatment records show a diagnosis of PTSD.  An 
April 2004 VA treatment record by a psychiatrist stated that 
the veteran had a diagnosis of PTSD.  The physician stated 
that the veteran's impairment in sexual excitation was a 
numbing response to having been raped in the military.  The 
physician also stated that military records, while not 
explicit, did document specific changes in the behavior of 
the veteran indicating a response to a severe trauma. 

At a May 2005 hearing, the veteran testified that she never 
experienced sexual trauma as a child.  While in-service in 
December 1971, the veteran reported that she went for a 
girl's night out to a bar and woke up next to a man and some 
other women.  She claimed her last memory from the bar was 
dancing and having a drink.  After the assault, she woke up 
feeling bruised.  She testified she told her superior she was 
raped and he did not take any action.  Due to this incident, 
the veteran testified that she became pregnant and eventually 
miscarried.  She claimed she was not told that she was 
miscarrying.  

After the rape, she reported that she left photography school 
and tried to get her life together; however she testified 
that she would put her head against the wall and cry at the 
next base.  She reported that she became promiscuous.  At the 
next base, she went with another Marine to Big Bear.  She 
claimed he shoved her into the water and held her head down.  
She stated that she managed to get away from him and ran to 
the lodge.  They put a blanket on her and called for help.  
She said that she never saw him again.  She was taken to her 
room, and the next day went to work.  

Prior to these coincidences, she reported that she went 
through basic training with no trouble; any problems were due 
to her rebellion and were not the type that would have 
required a psychiatric evaluation.  After the rape, she said 
her evaluations went down.  She reported not receiving VA 
treatment until recently and cannot remember the other 
facilities at which she was treated.  She reported that in 
October 1972, she became pregnant and was discharged.
 
At the May 2005 hearing, the veteran's husband testified that 
she would not initially go out with him.  He reported that 
she cries in her sleep.  She did not tell him that she had 
been assaulted until about two or three years ago.  

The Board initially notes that the veteran has not asserted 
that she ever filed a written complaint or police report, or 
that any other written records exist of her complaints. It 
therefore appears that official corroboration is not 
feasible, and that the claimed stressor cannot be documented. 
Therefore, referral to the U.S. Army and Joint Services 
Records Research Center (JSRRC) is not warranted.  See M21-
1MR, Part IV.ii.1.D.15.a.

In summary, the service personnel and service medical records 
do not mention treatment for an assault, nor do they contain 
any indication that the veteran was the victim of an assault.  
There is no other contemporaneously dated evidence to show 
that the claimed stressor occurred.  The Board notes that 
service records showed a possible miscarriage in February 
1972.  However, this was only a possibility and there is no 
evidence that the veteran was actually pregnant or miscarried 
in February 1972, although she was treated for gynecological 
problems and pregnancy was considered.  The Board also notes 
that in March 1972 the veteran left her photography course 
and was transferred to a different base.  However, there is 
no evidence that she requested this transfer; rather, the 
evidence shows that the transfer was due to a conflict with 
her First Sergeant.  As there is no contemporaneous evidence 
to show the claimed assault, the Board therefore finds that 
the evidence is insufficient to show that the claimed 
stressor occurred.  See M21-1MR, Part III.iv.4.H.29.e; and 
Part IV.ii.1.D.17.b.

Additionally, the Board finds the veteran's statements as to 
any sexual assault in-service to be not credible.  The 
judiciary has considered the question of what is credible and 
how credibility can be refuted.  See, e.g., Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971), citing 
Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963) 
(credible testimony is that which is plausible or capable of 
being believed); State v. Asbury, 187 W. Va. 87, 415 S.E.2d 
891, 895 (W. Va. 1992) (the credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character); Burns v. 
HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' 'inconsistent affidavits' and 
'expressed recognition of the difficulties of remembering 
specific dates of events that happened . . . long ago').  In 
determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  In the present 
claim, private treatment records from 1992 are of record in 
which the veteran reported sexual abuse by her father and 
brother.  However, she did not report any sexual abuse in-
service in 1992; the first reports of any abuse in-service 
were made in 2002 VA treatment records shortly before her 
January 2003 VA claim.  The Board determines that the 
veteran's statements made in connection with her claim for 
monetary benefits from the government, have little probative 
value when compared with previously recorded medical records 
indicating no sexual abuse during active military service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).

To the extent that the nurse practitioner in a May 2002 
record and the April 2004 VA psychiatrist reported that the 
veteran has PTSD due to sexual assault during service, their 
opinions were based on an oral history as provided by the 
veteran, without any other detailed, corroborating and 
reliable medical history, and were unaccompanied by a 
rationalized explanation or citation to clinical findings 
during service but after the claimed assaults or to evidence 
of verified behavioral changes reasonably after the claimed 
assaults.  Additionally, though the April 2004 VA treatment 
record related the current diagnosis of PTSD to service, the 
psychiatrist specifically noted that while there was no 
explicit documentation of behavioral changes, there was 
documentation of specific changes in the behavior of the 
veteran indicating a response to a severe trauma.  In a 
treatment record of November 2003 that psychiatrist noted 
that the veteran found medical records at the time of her 
rape that referred to a miscarriage, she reported the change 
of duty station and she reported to him that her performance 
evaluation took a significant dive after the assault and 
rape.  The veteran has also reported at the RO hearing and 
the hearing before the undersigned that she had bleeding 
after the rape and she sought medical treatment for that.

However, a review of the service medical records shows that 
the veteran had been seen prior to the claimed attack in 
October 1971 for voices and thoughts telling her to be a nun 
and a personal conflict within herself.  Subsequent records 
show continuing problem assessed as an immature personality 
disorder  The Board finds that medical records showing 
treatment after the claimed attack do not necessarily 
indicate any marked change in behavior as her psychiatric 
complaints and symptoms were clearly evidenced before the 
claimed in-service attacks.  Service medical records also 
show that the veteran had problems with dysfunctional uterine 
bleeding for several months before the claimed rape.  
Although she also reported possible pregnancy and vaginal 
bleeding in February 1972, after the claimed rape, there is 
no indication that this was due to any physical trauma.  The 
history given by the veteran of significant deterioration in 
her performance evaluation is also not borne out by the 
record.  Personnel records show a slight decrease in duty and 
conduct ratings in March 1972 (3.9; 3.9) as compared to those 
of October 1971 (4.2; 4.3) but the ratings were increased in 
June 1972 (4.0; 4.2) and by October 1972 (4.5; 4.7) they 
surpassed the October 1971 ratings.  Moreover, she was 
promoted to private first class in March 1972 which would 
indicate no significant decrease in work performance or 
evaluation.  Thus, the opinions of the VA psychiatrist and 
the private nurse are based on history not supported by the 
record and are not considered to be valid verification of any 
in-service assault.  

Finally, the Board notes that the first post-service for 
treatment for PTSD as related to the claimed in-service 
attack is only in 2002.  However, the Board notes that 1992 
private treatment records specifically document a diagnosis 
of PTSD related to an on the job accident and sexual trauma 
as a child.  In summary, the majority of the evidence shows 
no contemporaneous evidence of an in-service stressor or 
evidence of behavioral changes after the claimed attack.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD, including as due to an in-service physical or 
sexual assault.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, the claim is denied.  


ORDER

Service connection for PTSD, including as due to sexual and 
physicial assault in-service is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


